Citation Nr: 0824184	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for squamous cell and basal cell carcinoma, effective 
August 21, 1990.

2.  Entitlement to an initial evaluation in excess of 50 
percent for squamous cell and basal cell carcinoma, effective 
February 6, 2006, which includes an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (2007).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for squamous and 
basal cell carcinoma and assigned separate 10 percent ratings 
for each disability, effective September 10, 1990.  In a July 
2004 rating decision, the RO combined the veteran's squamous 
and basal cell carcinomas into a single service-connected 
disability, and awarded an initial 30 percent rating for that 
disability, with an earlier effective date of August 21, 
1990.  The veteran testified at an RO hearing in November 
2004.

The Board remanded this claim for a Board hearing at the RO 
in July 2006, which subsequently was conducted before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of both hearings is of record.

In October 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The Board remanded this case for a second time in February 
2007 for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) for the squamous and 
basal cell carcinoma.  In a March 2008 rating decision, the 
Appeals Management Center granted an increased evaluation of 
50 percent for squamous and basal cell carcinoma, effective 
February 6, 2006, which included an extraschedular 
evaluation.

Because the 30 percent and 50 percent ratings do not 
represent the maximum schedular rating available for this 
disability and the veteran has not indicated that he is 
satisfied with these ratings, the veteran's claim seeking a 
higher initial rating for his squamous cell and basal cell 
carcinoma remains in appellate status. See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board noted in the February 2007 remand that the veteran 
had a pending service connection claim for hearing loss and 
referred this matter to the RO.  It was noted that the Board 
previously denied the service connection claim for hearing 
loss as not well-grounded; but that Section 7 of the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that if a claim 
that was denied as not well grounded became final between 
July 14, 1999 and November 9, 2000, it may be readjudicated 
under the VCAA "as if the denial or dismissal had not been 
made," provided a timely request is filed by the claimant or 
on the Secretary's own motion.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 
(Fed. Cir. 2003).  The request had to be filed by the 
claimant within two years after the date of the enactment of 
the VCAA, i.e., November 9, 2002.  The veteran's U.S. 
Representative submitted a general inquiry regarding the 
status of the veteran's appeal in June 2002, which is 
construed as an informal claim on the veteran's behalf.  See 
38 C.F.R. § 3.155(a).  The RO responded to the U.S. 
Representative's inquiry by addressing the status of the 
veteran's previously denied service connection claim for 
hearing loss.  As the record shows that the U.S. 
Representative's inquiry was made prior to November 9, 2002, 
this is interpreted as a request to have the veteran's 
bilateral hearing loss claim readjudicated under the VCAA.  

The record reflects that a previous service connection claim 
for a dental condition was denied in June 1951, and that the 
veteran submitted an informal service connection claim for a 
dental condition in December 2007.   This matter is referred 
to the RO for appropriate action.  





FINDINGS OF FACT

1.  Effective August 21, 1990, the medical evidence shows 
multiple scars on the face, head, and neck from treatment for 
removal of squamous and basal cell carcinomas, but the scars 
do not rise to the level of complete or exceptionally 
repugnant deformity or gross distortion or asymmetry of two 
features or paired sets; the record also does not show four 
of five characteristics of disfigurement.  There is no 
evidence of therapy for the carcinomas, which would be akin 
to chemotherapy, or other systematic therapy or surgery more 
extensive than wide local excision; nor are there frequent 
periods of hospitalization or marked interference with 
employment from treatment for the squamous and basal cell 
carcinoma.

2.  Effective February 6, 2006, the medical evidence shows 
frequent periods of hospitalization for the squamous and 
basal cell carcinoma and distortion of the left ear and right 
cheek; but there is no distortion or asymmetry involving 
three or more features or paired set of features; nor are 
there six or more characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 30 
percent, effective August 21, 1990, for squamous and basal 
cell carcinoma are not met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(a)(1), 4.118, Diagnostic 
Codes 7800, 7818 (effective prior to August 30, 2002), 
Diagnostic Codes 7800, 7818 (2007).

2.  The criteria for an initial evaluation higher than 50 
percent, which includes an extraschedular evaluation, 
effective February 6, 2006, for squamous and basal cell 
carcinoma are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(a)(1), 4.118, Diagnostic Codes 
7800, 7818 (effective prior to August 30, 2002), Diagnostic 
Codes 7800, 7818 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO granted service connection for squamous and basal cell 
carcinoma in April 2003 and assigned an effective date.  The 
veteran appealed this action.  The RO provided the appellant 
with notice in April 2004 regarding the increased rating 
claim.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  While the veteran was not 
provided a VA letter outlining all of the evidence necessary 
to substantiate his claim, including the laws regarding 
degrees of disability or effective dates for any grant of 
service connection or the specific notice requirements for 
increased rating claims under Vasquez-Flores v. Nicholson, 22 
Vet. App. 37 (2008), the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490 (2006); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  As the veteran was granted service connection for 
squamous and basal cell carcinoma and assigned an evaluation 
and effective date, the Secretary had no obligation to 
provide further notice under the statute.  Id.  As such, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the squamous and basal cell carcinoma, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Analysis

The RO granted service connection for squamous cell and basal 
cell carcinoma in April 2003 assigning two separate 10 
percent ratings, effective September 10, 1990.  The veteran 
appealed this action.  In July 2004, the RO combined the 
squamous and basal cell carcinoma disabilities and granted an 
increased evaluation of 30 percent, with an earlier effective 
date of August 21, 1990.  The RO granted an increased rating 
of 50 percent including an extraschedular evaluation in March 
2008, effective February 6, 2006.  The veteran has not 
indicated that he is satisfied with these ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The schedule for ratings of the skin is found at 38 C.F.R. § 
4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  The veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument in a July 2004 statement of the 
case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the skin 
may be applied for the entire period of the claim while the 
"new" criteria may be applied only from the effective date 
of the regulatory change.

Initial evaluation higher than 30 percent based on "old" 
regulations

The veteran's squamous and basal cell carcinoma are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7818.  Prior to 
August 30, 2002, Diagnostic Code 7818 provided that new 
malignant growths of the skin were rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (effective prior to August 30, 2002).

Diagnostic Code 7800, which provides the rating criteria for 
evaluation of disfiguring scars of the head, face, and neck, 
provides for a 30 percent evaluation if there are severe 
scars disfiguring the head, face, or neck especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent evaluation is assigned when there 
is complete or exceptionally repugnant deformity of one side 
of the face or marked repugnant bilateral disfigurement.  
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective prior to August 30, 2002).

A September 1990 VA medical record shows multiple areas of 
erythema with scaling on the forehead, cheeks, chin, and 
neck.  There was a basal cell epithelioma on the tip of the 
nose and proliferative actinic keratosis below the right eye 
lid, as well as multiple actinic keratoses on the face.

An October 1993 VA surgical pathology report shows 
erythematic lesions near the right eye and on the left 
temple.  

A September 1994 VA examination report shows multiple 
freckles all over the skin associated with areas of 
hypopigmentation and superficial areas of actinic keratosis; 
there was no discharge present.  The contours of the head and 
face were normal.  The nasolabial folds were symmetrical with 
no masses palpable in the neck.  The external nose was normal 
without deformity or discharge.

In July 2000, a VA dermatology medical record shows 
complaints of a persistently red area of nose.  Physical 
examination revealed rough, red patches on the face and 
forearms and a red, slightly pearly patch on the left bridge 
of the nose.  The assessment was numerous actinic keratoses.

An October 2000 VA dermatology resident note shows multiple 
red, scaly papules on arms and face.  The chest and back also 
had worrisome lesions.  There were squamous cell carcinomas 
on the face; it was noted that basal cell carcinoma must be 
considered on the nose as well.  A later October 2000 VA 
dermatology follow-up visit note shows the left bridge of the 
nose had a white scar; on the superior bridge of nose 
adjacent to white scar was a 2mm red, scaly plaque.  The 
abdomen, back, and legs were without lesions suspicious for 
skin cancer. 

A January 2001 VA medical record shows complaints of 
obstruction of right nasal passage.  Physical examination 
showed a firm nodule on the right inner nares.  The examiner 
found this to be a likely hypertrophic scar; it was noted 
that the veteran had an invasive squamous cell carcinoma 
removed by serial excision and microscopic examination of 
skin cancers in November 2000.  The veteran also had multiple 
scaly, keratotic red papules and macules consistent with 
actinic keratosis on the face and dorsal hands.

In February 2002, a VA dermatology record shows scattered red 
macules with rough scales on face, forehead, and dorsal 
hands.  The forehead had focal erythema and scales but 
overall was improved.  The right temple had a flat white 
scar; the left ear was clear.  The chest and back had mottled 
dyspigmentation and scattered scars.  The right back had a 
verrucous papule; the left eyelid had a cystic 8mm papule.  
The assessment was actinic keratosis on the head, neck, back, 
hands, and forearms.

A May 2002 VA dermatology record shows a crusted papule on 
the right lateral proximal finger (near web space) and three 
rough scaly patches on the left hand and non-healing crusted 
erosion in antihelix of left upper ear.  There also was a 
rough patch on the right forehead.  The assessment was 
extensive actinic damage status post Effudex with some 
residual actinic keratosis and possible hypertrophic actinic 
keratosis versus squamous cell carcinoma on the right third 
finger.

A February 2003 VA dermatology record shows the face and 
forehead had hypopigmented scars too numerous to count from 
previous liquid nitrogen treatments.  There were two scaly 
papules with faint erythema on the right check, and the 
bilateral hands had scaly papules that were too numerous to 
count.  The remainder of the cutaneous examination including 
the head, neck, chest, abdomen, back, buttocks and 
extremities times four was without lesions suspicious for 
cancer.

A December 2003 VA examination report shows the veteran was 
concerned he did not have a good facial appearance.  He 
indicated that when he would go into the stores, the 
shopkeepers and employees did not want to deal with him 
because they considered he had a serious problem.  Physical 
examination of the skin revealed multiple red, scaly papules 
distributed over the arms, face, chest, and back.  
Examination of the arms revealed several areas of actinic 
keratosis.  Examination of the face revealed scaly red 
papular lesions over the nose and cheeks.  Extensive scarring 
was noted over the face.  The veteran had scars measuring one 
and a half inches and three quarters of an inch over the side 
of the left nose.  He also had scars over the forehead.  He 
could wrinkle up his forehead, show the examiner his teeth, 
and generally used his facial muscles appropriately.

In February 2004, a VA dermatology record shows the dorsal 
hands had multiple scaly papules and plaques.  The face, 
chest, upper back, and arms had marked dermatoheliosis 
(stellate tan macules, wrinkling, and some telangiectases).  
There were 4mm pearly cystic lesions on the posterior neck 
(midline).  No other lesions were suspicious for cancer on 
examination of the head, neck, back, chest, abdomen, 
buttocks, genitalia, and extremities times four.  There were 
seven hyperkeratotic papules on the back.  The assessment was 
history of skin cancers; a shave biopsy of the pearly lesion 
on the posterior neck to rule out basal cell carcinoma versus 
cyst was performed.  The assessment also included actinic 
keratosis on face and dorsal hands.  A follow-up examination 
in April 2004 noted that the biopsy for the neck was read as 
a scar.

An April 2004 VA dermatology record shows the veteran denied 
any new or changing lesions of concern.  The assessment again 
was numerous actinic keratoses on the face, neck, and scalp.  
An October 2004 VA medical record noted a 1cm firm dermal 
subcutaneous nodule on the posterior neck.  The examiner 
suspected scar tissue but scheduled an excision to rule out 
metastasis or local recurrence.  An excision was performed in 
November 2004.

A January 2005 VA examination report shows multiple areas of 
red papules and white patches, which measure from 0.5 cm to 1 
cm over the face.  They were too numerable to count on the 
hand as well as the face.  The left scars had discoloration.  
There was no pain on the scar examination on the area of the 
scar.  There was no adherence of the scar to the underlying 
tissues; the texture of the skin was atrophic but there was 
no scaliness noted.  The scar was not unstable; it appeared 
to be very stable.  There was no breakdown of skin and no 
ulceration noted.  There were no elevations or depressions 
noted on the scars to palpation.  The scar was very 
superficial; there was no underlying soft tissue damage 
noted.  There was no inflammation, edema, keloid formation, 
hyperpigmented areas, only hypopigmented areas, and no 
limitation of motion secondary to the scars that had been 
noted.  There was no asymmetry of the face and no area of 
induration.  Clearly with multiple white papules the veteran 
had disfigurement of the face and forearm.  He stated that 
the flare-ups of the disease were worse with asymmetry of the 
face related to swellings.  The multiple squamous cell and 
basal cell carcinomas were documented in the records; there 
was no ulceration, exfoliation, or crusting.  There also were 
no systemic or nervous manifestations.  

These medical records show multiple scars on the face, head, 
and neck from treatment for removal of basal cell and 
squamous cell carcinomas, but the evidence prior to February 
6, 2006 does not show that the requirements for a 50 percent 
evaluation are met under the regulations in effect prior to 
August 30, 2002.

The veteran had complaints that he felt that others thought 
he had a serious problem with his skin and would not come 
near him, but the contours of the head and face were normal 
and the veteran's face and nose were symmetrical.  The 
nasolabial folds were symmetrical with no masses palpable in 
the neck.  The external nose was normal without deformity or 
discharge.  He did not have any functional impairment 
attributable to the facial scars.  He could wrinkle up his 
forehead, show the examiner his teeth, and generally used his 
facial muscles appropriately.  The scars were described as 
involving multiple areas of erythematic lesions, red scaly 
papules, white scars, hypopigmentation, and proliferative 
actinic keratosis on the forehead, cheeks, chin, neck, and 
occasionally on the eyelids.  They were too innumerable to 
count.  There were no severe cysts or discharge or any other 
indication that the scars caused repugnant deformity of the 
face.  The January 2005 examiner noted that there was no 
ulceration, exfoliation, or crusting.  The examiner noted 
that clearly with multiple white papules the veteran had 
disfigurement of the face and forearm; and the veteran stated 
that the flare-ups of the disease were worse with asymmetry 
of the face related to swellings.  While the scars are shown 
by the medical evidence to be severe, they do not rise to the 
level of complete or exceptionally repugnant deformity.

The medical records show multiple red scaly papules and 
macules consistent with actinic keratosis on other areas of 
the bodies including the chest, back, arms, and hands; but 
none of these scars warrant compensable ratings under the 
scar codes in effect prior to August 30, 2002.  The records 
show that the scars are not poorly nourished with repeated 
ulceration under 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective prior to August 30, 2002).  A January 2005 VA 
examination report shows that there was no breakdown of skin 
and no ulceration noted.  The scars are not shown to be 
tender and painful on objective examination under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  A January 2005 VA examination report shows there was 
no pain on the scar examination on the area of the scar.  The 
scars also show no limitation of function of affected part 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
prior to August 30, 2002).  According to the January 2005 VA 
examination report, there was no limitation of motion 
secondary to the scars that had been noted.  

Initial evaluation higher than 30 percent based on "new" 
regulations

Effective August 30, 2002, malignant skin neoplasms (other 
than malignant melanoma) are rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or impairment of function.  Note:  If a skin 
malignancy requires therapy that is comparable to that used 
for systemic malignancies, i.e., systemic chemotherapy, X-ray 
therapy more extensive than to the skin, or surgery more 
extensive than wide local excision, a 100-percent evaluation 
will be assigned from the date of onset of treatment, and 
will continue, with a mandatory VA examination six months 
following the completion of such antineoplastic treatment, 
and any change in evaluation based upon that or any 
subsequent examination will be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, evaluation will then be made on 
residuals.  If treatment is confined to the skin, the 
provisions for a 100- percent evaluation do not apply. 38 
C.F.R. § 4.118, DC 7818 and Note (2007).

Diagnostic Code 7800 provides a 30 percent evaluation for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement. 

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The record shows the veteran does not meet the criteria for a 
50 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2007).  The medical evidence shows the veteran 
does not have any gross distortion or asymmetry of two 
features or paired sets.  Although a December 2003 VA 
examination report notes that the veteran was concerned he 
did not have a good facial appearance, he could wrinkle up 
his forehead, show the examiner his teeth, and generally used 
his facial muscles appropriately.  A January 2005 VA 
examination report shows there was no asymmetry of the face 
and no area of induration.  

The veteran also does not have four or five characteristics 
of disfigurement.  A February 2003 VA dermatology record 
shows the face and forehead had hypopigmented scars too 
numerous to count from previous liquid nitrogen treatments.  
A December 2003 VA examination report shows the veteran had 
scars measuring one and a half inches and three quarters of 
an inch over the side of the left nose.  A February 2004 VA 
dermatology record shows 4mm pearly cystic lesions on the 
posterior neck (midline).  In October 2004, a VA medical 
record noted a 1cm firm dermal subcutaneous nodule on the 
posterior neck.  A January 2005 VA examination report shows 
multiple areas of red papules and white patches, which 
measure from 0.5 cm to 1 cm over the face.  They were too 
numerable to count.  Although the veteran might have a scar 
at least one-quarter inch (0.6 cm) wide at its widest part, 
as noted in December 2003, the remaining disfiguring factors 
are not met.  He has areas of hypopigmentation and red scaly 
patches of abnormal skin texture, but these are shown to 
measure at most 0.5 to 1 cm and not as much as six square 
inches (39 sq. cm.).   

The medical evidence also does not show any therapy for the 
carcinomas, which would be akin to chemotherapy or other 
systematic therapy or surgery more extensive than wide local 
excision, as noted under the Note to Diagnostic Code 7818.

The scars on the other parts of the body including the chest, 
arms, hands, and back do not warrant a separate compensable 
rating under the regulations presently in effect.  The scars 
are not shown to be deep or cause limited motion under 
38 C.F.R. § 4.118, Diagnostic Code 7801.  A January 2005 VA 
examination report shows that there were no elevations or 
depressions noted on the scars to palpation and there was no 
limitation of motion secondary to the scars.  The scars were 
very superficial; there was no underlying soft tissue damage 
noted.  For the same reason, Diagnostic Code 7805, which 
rates scars based on limitation of function of the affected 
part, does not apply.  Diagnostic Code 7802 does not apply as 
there are no scars measuring 144 square inches (929 sq. cm.).  
Diagnostic Code 7803 for superficial unstable scars is 
inapplicable.  The January 2005 VA examination report showed 
that there was no adherence of the scars to the underlying 
tissues; the texture of the skin was atrophic but there was 
no scaliness noted.  The scars were not unstable.  There was 
no breakdown of skin and no ulceration noted.  Diagnostic 
Code 7804 also does not apply, as the January 2005 VA 
examination report showed that there was no pain on the scar 
examination on the areas of the scars. 

Extra-schedular evaluation prior to February 6, 2006

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).
  
In February 2007, the Board found that the veteran's 
disability picture was unusual or exceptional in nature and 
referred his case to the Director or Under Secretary for 
review for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Director of Compensation and Pension Service 
conducted an administrative review in February 2008 and 
determined that the veteran was entitled to a 50 percent 
evaluation for scarring as the result of the surgeries to his 
face under the extra-schedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  The RO later assigned an effective of 
February 6, 2006.  

Prior to this date, the record shows ongoing treatment and 
procedures for removal of squamous and basal cell carcinomas.  
VA medical records dated from 1983 to 1989 show treatment for 
basal cell carcinoma of the face.  A February 1990 VA medical 
record shows an electrodessication and curettage was 
performed on a basal cell epithelioma lesion on the chest.  A 
March 1990 VA medical record shows an electrodessication and 
curettage was also performed on squamous cell carcinoma 
lesion on the right chest.  In April 1990, VA medical record 
shows that an electrodessication and curettage was performed 
times three on a basal carcinoma lesion on the middle neck 
and squamous cell carcinoma lesion on the left side of the 
nose.  It was noted that the face lesions status post 
electrodessication and curettage were healing well.  A May 
1990 VA medical record shows an assessment of basal cell 
carcinoma on the left hand; consent was obtained for an 
electrodessication and curettage procedure.  A June 1990 VA 
medical record shows the veteran was healing well from an 
electrodessication and curettage of the left hand.

A September 1990 VA medical record shows the veteran was on 
day 6 of a prescription medication and was not sure he could 
complete the 14-day course.  He had multiple areas of 
erythema with scales on the forehead, cheeks, chin, and neck.  
The assessment was basal cell epithelioma on the tip of the 
nose, proliferative actinic keratosis below the right eyelid, 
and multiple actinic keratoses on the face.

In October 1993, a VA surgical pathology report shows a shave 
biopsy was performed on the right lateral orbital area and 
left temple for proliferative actinic keratosis.

A September 1994 general VA examination report shows the 
veteran had between 40 to 60 skin cancers removed over the 
years.  These were primarily done as an outpatient except for 
one skin cancer, for which surgery was performed as an 
inpatient.  The veteran had not noted any recurrence of the 
skin cancer and there had been no additional problems noted 
by him or his physicians.

A July 2000 VA dermatology record shows the veteran was 
status post glycolic acid and Effudex peels times eight 
weeks; he had mild improvement.  He stated that he did better 
with the Effudex cream but was only able to tolerate it for 
11 days.  A shave biopsy was performed to rule out basal cell 
carcinoma of the nose.

An October 2000 VA medical record shows multiple red scaly 
papules on the arms and face.  The assessment was squamous 
cell carcinomas on the face; basal cell carcinoma on the nose 
also was considered.  The veteran was scheduled for serial 
excision and microscopic examination of skin cancers for 
January 22, 2001.

In January 2001, a VA medical record shows the veteran 
received cryotherapy for actinic keratosis of face and neck 
and started Effudex cream for actinic keratosis on the dorsal 
hands.  It was noted that he had a firm lesion at the right 
nares at the site of serial excision and microscopic 
examination for squamous cell carcinoma a few months ago.  A 
March 2001 VA medical record shows the veteran had an 
invasive serial excision and microscopic examination for 
squamous cell carcinoma in November 2000 and complained of 
obstruction of right nasal passage.  The examiner found it to 
be a likely hypertrophic scar and doubted recurrence.

A February 2002 VA dermatology record shows cryotherapy was 
used on actinic keratosis lesions on head, neck, and back.  
Effudex cream was used on hands and forearms; it was noted 
that Effudex on the face was discontinued because it was too 
irritating.  Liquid nitrogen was used to remove two seborrhea 
keratosis lesions per the veteran's request.  Another lesion 
was removed per the veteran's request with a comedone 
extractor.  

A May 2002 VA dermatology record shows liquid nitrogen was 
used on all lesions; a shave biopsy of a papule on the right 
third finger also was performed.

In December 2003, a VA examination report notes the veteran's 
reports of at least 80 procedures being performed; several of 
the skin lesions were removed and in the last 15 years, the 
skins lesions had been frozen.  Serial excision and 
microscopic examination of skin cancers had been performed on 
at least 12 occasions and he was admitted into the hospital 
for three days and skin grafting was performed.  He had been 
treated with Effudex three of four times a year.  The 
diagnosis was basal cell carcinomas and squamous cell 
carcinomas, status post multiple excisions, Effudex 
treatment, treatment with freezing, and status post serial 
excision and microscopic examination of skin cancers.  The 
examiner determined that no further evaluation was required.  

An April 2004 VA dermatology record shows the veteran was on 
a trial of Aldara for an affected area of forehead; if not 
effective, he was to use Effudex.  Cryotherapy was performed 
on two to four lesions.  A May 2004 VA dermatology record 
shows liquid nitrogen was used on actinic keratosis lesions 
on the arms and chest and the veteran was returned to 
Effudex.  A June 2004 VA dermatology record shows liquid 
nitrogen was used on actinic keratosis of the arms, chest, 
and forehead.  In October 2004, a VA medical record shows 
liquid nitrogen was used on right temple lesion.  A November 
2004 VA dermatology record shows an excision of firm nodule 
on the neck was performed to rule out metastases versus cyst.

A January 2005 VA examination report notes that the veteran 
had been taking Effudex treatment, which was 5-fluorouracil 
treatment, three times a year for recurrence of squamous and 
basal cell carcinomas usually occurring on the face and 
forearms.  

These records show multiple treatments and therapies used on 
the squamous and basal cell carcinoma over the years.  For 
the most part, however, these were outpatient procedures and 
did not require any frequent periods of hospitalization.  A 
September 1994 VA medical record shows that 40 to 60 skin 
cancers were removed over the years but that these were 
primarily done as an outpatient except for one skin cancer, 
for which surgery was performed as an inpatient.  A December 
2003 VA examination report notes the veteran's reports of at 
least 80 procedures being performed.  Serial excision and 
microscopic examination of skin cancers had been performed on 
at least 12 occasions and he was admitted into the hospital 
for three days and skin grafting was performed.  While the 
serial excision and microscopic examination of skin cancers 
(or Mohs surgery) was invasive and required some inpatient 
treatment, the record only shows hospitalization for three 
days from September 1990 to January 2005.  The remaining 
procedures and treatment included electrodessication and 
curettage procedure, shave biopsies, single excisions, 
creams, and using liquid nitrogen to freeze off the lesions.  
Electrodessication is defined as dehydration of tissue by the 
use of a high frequency electric current.  See Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 535.  
Curettage is defined as removal of growths or other materials 
from the wall of a cavity or other surface, as with a curet.  
Id at p. 406.  None of these procedures required 
hospitalization. 

These records also do not show any marked interference with 
employment due to the squamous and basal cell carcinoma.  The 
veteran testified at a March 1998 RO hearing that after 
service he worked as a painter and owned his own business.  
He submitted a statement in March 1998 that he was not 
working due to an injury unrelated to his squamous and basal 
cell carcinoma.  Prior to February 6, 2006, the record does 
not show that an extra-schedular evaluation is warranted for 
squamous and basal cell carcinoma.  

Initial evaluation higher than 50 percent effective February 
6, 2006

A February 2006 private dermatology record shows the veteran 
was seen for treatment of a basal cell carcinoma (nodular 
type) on the scaphoid fossa of the left ear, superior crus of 
antihelix of left ear.  Excision and microscopic examination 
of skin cancers was performed and required two stages for 
complete removal.  The wound was reconstructed with an 
advancement flap.  A black and white picture was included, 
which notes that the defect size is 3.0 cm x 1.6 cm and the 
closure was an advancement flap.

A January 2007 private dermatology record shows the veteran 
was seen again for treatment of squamous cell carcinoma in 
situ/Bowen's disease of the right temple.  Excision and 
microscopic examination of skin cancers was performed in 
January 2007 and required one stage for complete removal.  
The wound was reconstructed with an advancement flap.  The 
January 2007 private medical record includes black and white 
photos of the right side of the veteran's face.  One picture 
shows a large circular wound that is described as an 
advancement flap 4.0 cm x 3.7cm.  The second picture shows 
closure with three stitches running in lines that meet in the 
temple region; one line goes from the outer edge of the right 
eye to the temple region, the other line goes from the temple 
region down below the ear, the last line goes from the temple 
region above the ear.

Under the regulations in effect prior to August 30, 2002, a 
50 percent evaluation is warranted for complete or 
exceptionally repugnant deformity of one side of the face.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002).  This is the highest schedular rating 
available.  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent.  The pictures, as noted, are in black and white, but 
it is clear that the scar area is darkened compared to the 
rest of the skin.  In spite of this, the medical evidence 
does not suggest anything that would warrant a higher rating 
than 50 percent under the old regulations.  The scars are not 
shown to be as severe as marked discoloration.  The left ear 
scar also does not cause the whole left side of the face to 
be completely deformed.  The effects of the scar on the right 
side of the face already have been considered by the criteria 
for complete repugnant deformity.  

Effective August 30, 2002, Diagnostic Code 7800 provides a 50 
percent evaluation for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  In order to 
get the next higher 80 percent evaluation, the evidence must 
show visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.

The February 2006 private medical record notes some 
distortion on the left ear after surgery.  The January 2007 
private medical record also shows distortion on the right 
cheek.  However, there is no distortion or asymmetry 
involving three or more features or paired set of features.  
There also are not six or more characteristics of 
disfigurement under Note (1).  The advancement flap wound on 
the right cheek was 14.8 sq. cm. (4.0 cm x 3.7 cm).  The scar 
itself could be as long as 13 or more cm. in length and 0.6 
cm. wide at widest part, and the surface contour of the scar 
appears elevated and the skin hypo-or hyper-pigmented.  
However, the area involving the abnormal skin surface does 
not exceed 39 sq. cm.

The record also does not show any therapies comparable to 
that used for systemic malignancies, i.e., systemic 
chemotherapy, X-ray therapy more extensive than to the skin, 
or surgery more extensive than wide local excision, as noted 
under Note 1 of Diagnostic Code 7818.  

Thus, the record does not show entitlement to an initial 
schedular rating higher than 50 percent for squamous and 
basal cell carcinoma.  The 50 percent evaluation includes 
consideration of an extra-schedular evaluation based on 
multiple surgeries starting in February 6, 2006 that required 
hospitalization.  The veteran has been considered for the 
highest possible evaluation for the squamous cell and basal 
cell carcinomas and is not entitled to a higher rating.  

Other than the staged ratings of 30 percent assigned 
effective August 21, 1990 and 50 percent effective February 
6, 2006, additional staged ratings do not apply (i.e., 
different percentage ratings for different periods of time).  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the 
periods in between the staged ratings already assigned, the 
level of impairment associated with treatment for squamous 
and basal cell carcinoma has been relatively stable. 

To the extent that higher ratings are denied in this case, 
the preponderance of the evidence is against the claim; and 
there is no doubt to be resolved.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for squamous cell and basal cell carcinoma, effective August 
21, 1990 is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for squamous cell and basal cell carcinoma, effective 
February 6, 2006, which includes an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (2007), is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


